Houghton, J. (dissenting):
The defendant is an English company, and on the 9th day of Hay, 1903, at London, it issued to the plaintiff, a British subject, an accident policy, providing, amongst other things, that it would pay to the insured £500 in case he received, within the life of the policy, an accident to ■ an eye which should cause .total blindness within one calendar month, and in addition would also pay his reasonable physician’s bills.
By its terms the policy covered only accidents happening in Europe, but upon the plaintiff informing the general manager of the defendant that he contemplated a journey to the United States, *656there was indorsed upon the policy a memorandum to the effect that it should be deemed to cover risks attendant on' journeys by the assured to the United States of America and the south of Canada.
On the 26th of February, 1904, within the life of the policy unless it had been forfeited by acts of the assured, at Pittsburg, Penn., the assured received an injury through accident to one of his eyes, which he claimed resulted in total blindness within one calendar month.
On the twenty-ninth of February the plaintiff • wrote to the defendant at London, informing it of the accident and claiming compensation, and asking advice as to what he should do. The defendant thereupon, after some delay, sent to the plaintiff blank forms of proof of loss to be filled up by him and returned to them, which recpiest was complied with and the proofs retained by the defendant. After receiving these proofs of plaintiff’s claim the defendant authorized one Denneen of Pittsburg to make inquiries and adjust the claim.
- The plaintiff ultimately wholly lost the sight of the injured eye¿ and two matters seem to have been under investigation by the defendant with respect tó the accident, the-one whether such total blindness occurred within one. calendar month, and the other whether the assured had established his residence at Pittsburg, instead of continuing a journey throughout the United States as his permit provided. Ultimately the defendant claimed that the whole premium had not been paid and that it had not received notice of the accident within seven days, as the policy provided.
..The plaintiff was able to produce a letter of tlie. defendant, acknowledging payment in full of the premium, and the contention that notice of the accident was not received within the stipulated time was very properly abandoned because the defendant requésted proofs of loss long after such period had expired without questioning the regularity of the notice.-
Amongst the conditions contained in the policy are those numbered “ Seven ” and “ Eight.”. So far as material to the controversy involved, condition numbered seven provided that the defendant should not be liable to pay any sum'until the amount of compensation díte or the defendant’s liability to. pay had been ascertained and proved to the satisfaction of the directors, and, further, *657“ the right to recover payment of any capital sum insured under this policy shall be forfeited and extinguished on the expiry of six months from the date of the accident and the right to recover payment of the weekly compensations shall be forfeited and extinguished on the expiry of fifteen months from the date of the accident or sickness, on the completion of which periods respectively the liability of the company in respect of such, accident or sickness shall cease and determine, unless within these periods respectively a settlement with the insured or his representatives has been agreed upon or referred to arbitration in terms of condition 8.” Condition “ eight” reads as follows : “If any difference or dispute shall arise respecting the liability of the company or the amount payable to the insured, the matter in difference shall be referred to the arbitration and decision of a neutral person as single arbitrator, and the decision of the arbitrator shall be final and binding on all parties and this condition shall be deemed and taken to be an agreement to refer as aforesaid within the meaning of the Arbitration Act, 1889, the Arbitration (Scotland) Act, 1894, or any for the time being subsisting statutory modification thereof and it is hereby expressly stipulated and declared that the obtaining'of an award by such arbitrator shall bé a condition precedent to enforcing the liability of the company in respect of any claim under this "policy regarding which any such difference may have arisen.”
The Arbitration Act referred to was introduced in evidence, and, amongst other things, it provides that where a submission to a single arbitrator by agreement has been made any party may serve the other with a written notice to appoint an arbitrator, and if he shall fail to do so within seven days the court or a judge may, on application by the party giving the notice, appoint an arbitrator who shall have the same powers as one designated upon consent of the parties; and that a submission to arbitration, unless a contrary intention is expressed therein, shall be irrevocable except by leave of the court or a judge, and shall have the same effect in all respects as if it had been made an order of court.
The plaintiff wrote many letters to the defendant and to Denneen containing propositions and urging an adjustment of his claim and making certain inquiries. Some of his inquiries were answered *658and some were not. He also had several' interviews with Denneen and one with the general manager of the defendant, who was temporarily in this country. The,principal contention of the defendant and of Denneen was that blindness did not occur-within one calendar month from the .accident. The plaintiff made a proposition that the matter be arbitrated by the mayor of Pittsburg, or the mayor of Allegany, or the British consul, or any reputable person that Denneen might select. Upon receiving this proposition Denneen desired time to write the coriipany, and finally more than a year after the accident, Denneen informed the plaintiff that the. company were not fools enough to. arbitrate with an Irishman in the United States, and, as plaintiff testifies, that the defendant would not arbitrate at all either in- America or in England.' Denneen denies saying that the company would not arbitrate at all, but after this interview the plaintiff sent his papers to a solicitor at London and he opened negotiations with' the defendant toward arbitration and proposed several names as arbitrators. The defendant ‘through its solicitors did not decline arbitration but did decline arbitrating before any one of the men suggested by the plaintiff’s solicitor. The plaintiff did not give the defendant.notice to appoint an’arbitrator of apply to any English court or judge for the appoint- • merit of one, and no appointment was ever made. This declination to submit to the arbitrators named by the plaintiff’s -solicitor was made in writing on the 30th day of May, 1906, and on the 25th day of October, 1906, the defendant’s general manager being in this country, the plaintiff testifies that he had an interview' with-him in which he said that his views respecting the matter of plaintiff’s claim against his company were the same as Denneen’s, and that the company would arbitrate neither in- the United States nor England. Thereupon the plaintiff asked Min. if that was final, and he said he was going hack to England shortly and that the plaintiff should write him a letter so as to remind him of the matter when lie arrived, and that -lie would thereupon consult the ..defendant’s solicitors, and if lie made up his mind to send a check to plaintiff he would write, the plaintiff' where he would' get the company’s draft for the amount, adding, however,-that if the plaintiff did not hear from him before Christmas following he could go ahead and sue; that if the check was not sent it would mean the defendant would *659not arbitrate either in England or any other place. Ho check was received, and thereafter, in January, 1907, this action was brought.
By his complaint the plaintiff alleged that he had duly complied with all the terms and conditions of the policy on his part, and that he had at all times been ready and willing to refer whatever difference or dispute there may have been under the policy to an arbitrator or arbitrators, but that the defendant had neglected and refused to refer such difference or dispute to such arbitration.
The defendant, amongst other defenses, alleged specially that the plaintiff had not complied with the condition as to arbitration, which was a condition precedent, in that he had not obtained any award or the appointment of an arbitrator in respect, to the claim against the defendant; and further that more than six months had expired from the date of the accident and that no settlement or arbitrator had been agreed upon, and hence that the action was not maintainable.
The defendant contended at the trial and now contends that the plaintiff’s complaint was not sufficient to entitle him to prove waiver of the condition of the policy respecting the bringing of the action within six months after the happening of the accident, or as to the arbitration ; and in effect that the provision with respect to arbitration required the plaintiff before he could bring any action at all, whether the defendant refused to arbitrate or not, to obtain the award of an arbitrator.
The learned trial court held that the allegation of the complaint that the defendant had neglected and refused to arbitrate was sufficient to entitle the. plaintiff to prove waiver of arbitration, and that the provision of the policy respecting the bringing of the action within six months was not a condition precedent but was in the nature of a forfeiture or limitation which it was not necessary for the plaintiff to plead and which he had a right to rebut in contradiction of the defendant’s plea and proof; and that if the plaintiff established waiver of the arbitration or refusal to arbitrate the six months’ clause became operative only on such refusal because the plaintiff had six months after such waiver or refusal within which to bring his action. I think the ruling was right and that the judgment should be affirmed.
The 7th condition of the policy to the effect that the right of *660recovery should be forfeited and extinguished, on the expiration, of six months from the date of the accident unless a settlement with the insured should have been agreed upon or the matter referred to arbitration within .that period, is clearly to my mind a clause of limitation and not a condition precedent. It. is a short statute of limitations which the parties themselves have agreed upon. The defendant had the right immediately upon receiving’ notice of the. accident to the plaintiff to. say that it would neither pay plaintiff his claim nor arbitrate it, and thereby set running this six months’ Statute, of Limitations. Had the defendant done that the plaintiff would have been compelled to bring his action within the six .months- of lose his .right. The provision as to six months, unless so interpreted, can have nó meaning at all. The English Arbitration Act provides that the award of an arbitrator shall be iiiialunTess set aside by the court, which may be done for certain reasons, and may be enforced by leave of the court or a judge' in the' same manner as a judgment. The provision of the policy cannot mean that tlie assured shall have six months after an award shall be made to bring an action thereon because no action is necessary upon an award or contemplated by the Arbitration Act. Hor can it mean that if any action is ever brought under any circumstances it must have been brought within six months after the happening of tluj. accident.
The contract was made in England and, concecledly, is to be governed. by the English law, and testimony of English barristers was introduced on the trial to show what that law was, and it' would seem that their views aré that the six months’ provision applied only in case of refusal to arbitrate and began to run only after such refusal. Their attention was particularly drawn to condition Ho. 8 and their, opinions with respect, to the- six months’ clause are not entirely clear. They'testified that plaintiff would be barred from recovering by the stipulation contained in condition 8,Respect-ing arbitration, and that he must submit to arbitration or procure the appointment of an arbitrator “.unless the insurance company (defendant) by some overt act had expressly, notified * * * W. (plaintiff) that they would not proceed to arbitration at all and excused W. (plaintiff) from making an application to any court or judge to appoint an arbitrator,” and that the plaintiff would be precluded from recovering, under condition Ho. T “ unless lie was *661as aforesaid excused by the act of the insurance company (defendant) from taking the proper steps to have the dispute referred to arbitration.”
If the six months’ clause be treated as a limitation applying only upon refusal to arbitrate or waiver of arbitration, it was not necessary for the plaintiff to anticipate'that the defendant would plead such limitation and set forth in his complaint matters showing avoidance. It was incumbent upon the defendant to plead limitation, and by way of rebuttal plaintiff could show such facts without plea as proved that the limitation was not applicable to him or that it had been waived. Of course the pleadings in the action are to be governed by our rules of procedure, and there being iio proof on the subject it must be assumed that the English law with respect to contract limitation and waiver are the same as our own.
It is lawful for parties to agree upon a reasonable limitation for the bringing of an action, and the agreement of limitation in a policy of insurance has the same effect as a statute on the subject. (Hamilton v. Royal Ins. Co., 156 N. Y. 327.)
In the above case an agreement for a short limitation was held to have all the effect of a statutory provision, and to have also all the benefits of the Statute of Limitations respecting attempt to bring an action.
Under our law also the condition contained in a policy of insurance that no action shall be brought unless commenced within a specified time may be waived by the act of the parties either through agreement founded on a consideration or through estoppel. (Ripley v. Ætna Ins. Co., 30 N. Y. 136; Trippe v. P. F. Society, 140 id. 23; Bowen v. Preferred Accident Ins. Co., 82 App. Div. 458; Robinson v. Metropolitan Life Ins. Co., 1 id. 269.)
According to the testimony of both plaintiff and defendant negotiations respecting plaintiff’s claim and his policy were continued long after the expiration of six months from the happening of the accident, the defendant making no claim that it was relieved from liability under the provisions of the six months’ clause. By numerous letters the defendant recognized the plaintiff’s claim as subsisting except for the fact that total blindness did not occur within one calendar month, and that plaintiff had become a resident of Pittsburg instead of proceeding on his journey as was stipulated. *662Manifestly Denneen and the general manager of the defendant had authority to act in behalf of defendant, and it is ' not claimed that they'did not, and from the correspondence and-the personal inter: views had With him it is apparent that the defendant was insisting upon an arbitration in England at a period more than a year after the accident. Because of this lusistance, after the plaintiff had offered to arbitrate before certain American citizens or any person whom the defendant might select in the United States, he placed his papers and claim in the hands of a London solicitor, who opened negotiations with the defendant and was referred to their solicitors on the question of the claim and the appointment of arbitrators. The plaintiff in retaining a solicitor and in doing this act, which manifestly the defendant insisted upon after the six months had expired, was put to somé trouble and expense*. The attitude of the defendant, and the putting of plaintiff to such trouble and expense, operated as a waiver on the part of the defendant of the six months’ limitation.
■ In Trippe v. P. F. Society (supra) the court says“ It is well settled that such defenses (limitation) are waived when the company with knowledge of all the facts requires the assured by virtue of the contract to do some act or. incur some expense or trouble inconsistent with the claim that the contract had become inoperative in consequence of a breach of some of the conditions.”
In Barnum v. Merchants’ Fire Ins. Co. (97 N. Y. 188) the' court says: “ The defendant may, by objecting to the proofs of loss, impose upon the assured the duty of' making them complete and removing, if possible, the dissatisfaction of the insurer, and if he chooses to do ■ so, the delay is mutual and the time of limitation necessarily- extended.” ■■
Negotiations were continued and hope held out to the plaintiff that the defendant would arbitrate to within a few Weeks of the' bringing of the action. In my opinion the six months’ clause was one of' limitation, and the defendant by its acts was estopppd from pleading it as a defense to the plaintiff’s action.
I fully appreciate the holdings of the learned courts in Allen v. Dutchess County Mutual Ins. Co. (95 App. Div. 86) and in Williams v. Fire Association of Philadelphia (119 id. 573) to the effect that the provision in a policy of insurance that actions shall be brought thereon within twelve months after thé occurrence of *663the loss is a condition precedent, and that if the insured relies upon a waiver of the" limitation he must plead it as a waiver in his complaint. The fundamental error in these decisions lies in confusing the limitation clause of the policy with the various conditions precedent contained therein, like furnishing proofs of loss for example. A condition precedent is something that a party must do before he begins his action. An agreement that an action shall be brought within a certain time relates to the bringing of the action, and not to the doing of something before it is brought.
An objection that the action was not commenced within the time limited can only be taken by answer (Code Civ. Proe. § 413), and even though it appear by the complaint that the action was not commenced within the time limited, advantage cannot be taken by demurrer. (Sands v. St. John, 36 Barb. 628.) It is improper, for a complaint to allege matters in avoidance of an anticipated defense of the Statute of Limitations (Butler v. Mason, 5 Abb. Pr. 40); and when the answer sets up the statute as a bar, without reply directed by the court, the plaintiff may prove itiatter in avoidance. (Esselstyn v. Weeks,. 12 N. Y. 635; Arthur v. Homestead Fire Ins. Co., 78 id. 462, 467.) If, therefore, the six months’ clause was an' agreement limiting the time in which to commence the action, plaintiff without plea .could prove matter hi avoidance.
The plaintiff’s' complaint was sufficient to permit him to show that the defendant had waived arbitration through refusal to arbitrate. In Glazer v. Home Ins. Co. (113 App. Div. 235) the plain-, tiff plead performance and that he had served proofs of loss upon the defendant which' it had retained without objection and without requiring any further proof on the subject. . Tlie Appellate Division held such plea insufficient to show waiver, and because the proofs were riot sucli as were required under the conditions of the policy reversed the judgment. On appeal the Court of Appeals (190 N. Y. 6) held such ruling erroneous, and that while the word “ waiver ” was not used in the complaint the facts were sufficiently stated to make a good pleading. In Young v. Phenix Ins. Co. (61 N. Y. 650) the complaint alleged that proofs of loss -were not given within the specified time, and set forth certain facts which tended to show a waiver without, however, stating their effect, and the complaint was held good. By the plaintiff’s complaint the *664defendant, was apprised .that the plaintiff claimed that he had offered to arbitrate and that the defendant had refused so to do, and thus . no legal effect constituted a waiver of arbitration on defendant’s part.
In my -opinion condition Ho. 8 did not require the plaintiff to obtain the award of an arbitrator at all hazards, whether the defendant wanted an arbitration or not. Even if the defendant had an absolute right to arbitration it could waive that right. When, the plaintiff accepted the defendant’s policy containing the arbitration clause lie may be assumed to have agreed irrevocably on his part that lie would arbitrate and that arbitration should be a .condition precedent to recovery, yet the' defendant could relieve him from that condition and could waive, its right- to an arbitration, The absolute refusal to have anything to do.with an arbitration, either in England or in the United States, was a waiver by the defendant of the arbitration agreement, and the defendant cannot now be heard to say that arbitration should have been had.
If the pleading was sufficient to admit to proof, as I think it was, the plaintiff stands 'uncontradicted in stating that the defendant’s manager told him that-if plaintiff' would write him a letter after his return to England he would submit the matter-finally to the defendant’s directors, and that if he did not hear from him by a certain, time he might consider that'the defendant refused both to pay and to arbitrate, and that he .should go ahead and sue. Plaintiff’s story in this respect was for the jury to believe or' disbelieve, and they chose to believe him. Besides the circumstances corroborate the plaintiff. Denneen himself testifies that there was talk of arbitration, but denies that he ever refused to arbitrate in England. It would seem that the defendant in the beginning of the negotiations was insisting upon that being done, and even as late as the spring of, 1906 .the defendant’s solicitors were corresponding with -the lilaintiff’s solicitor on that subject.
The other questions involved were properly disposed of by the court and jury, and I think the judgment should be - affirmed, with costs.
Clarke, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide, event. . .